SLOVITER, Circuit Judge, with whom Judges GIBBONS, HIGGINBOTHAM and MANSMANN join,
dissenting.
In their zeal to deprive the plaintiff class of prisoners access to federal court to assert their federal constitutional rights, the majority extends the abstention doctrine in contravention of the relevant Supreme Court precedent.
In Hawaii Housing Authority v. Mid-kiff, 467 U.S. 229, 104 S.Ct. 2321, 2327, 81 L.Ed.2d 186 (1984), the Supreme Court’s most recent discussion of abstention under the standards announced in Railroad Commission v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971 (1941), the Court reiterated that “federal courts need not abstain on Pullman grounds when a state statute is not ‘fairly subject to an interpretation which will render unnecessary’ the federal constitutional question,” quoting Harman v. Forssenius, 380 U.S. 528, 535, 85 S.Ct. 1177, 1182, 14 L.Ed.2d 50 (1965). As the Court continued, “Pullman -abstention is limited to uncertain questions of state law because ‘[ajbstention from the exercise of federal jurisdiction is the exception, not the rule.' Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 813, 96 S.Ct. 1236, 1244, 47 L.Ed.2d 483 (1976).” Hawaii Housing Authority, 104 S.Ct. at 2327.
In Hawaii Housing Authority, large landowners had sued in federal court seeking to enjoin enforcement of the Hawaii Land Reform Act, alleged to be unconstitutional. The state-related appellants suggested that abstention was required under Pullman, a suggestion that was emphatically rejected by a unanimous court, speaking through Justice O’Connor, who said:
The dissenting judge in the Court of Appeals suggested that, perhaps, the state courts could make resolution of the federal constitutional questions unnecessary by their construction of the Act____ In the abstract, of course, such possibilities always exist. But the relevant inquiry is not whether there is a bare, though unlikely, possibility that state courts might render adjudication of the federal question unnecessary. Rather, “[w]e have frequently emphasized that abstention is not to be ordered unless the statute is of an uncertain nature, and is obviously susceptible of a limiting construction.” Zwickler v. Koota, 389 U.S. 241, 251, and n. 14, 88 S.Ct. 391, 397, and n. 14, 19 L.Ed.2d 444 (1967). These statutes are not of an uncertain nature and have no reasonable limiting construction. Therefore, Pullman abstention is unnecessary.
Id. (emphasis in original).
The majority avoids the impact of Hawaii Housing Authority and the impressive list of its progenitors that counsel against abstention when the state law is not uncertain, see, e.g., Harman v. Fors-senius, 380 U.S. 528, 534-36, 85 S.Ct. 1177, 1181-83, 14 L.Ed.2d 50 (1965); Davis v. Mann, 377 U.S. 678, 690, 84 S.Ct. 1441, 1447, 12 L.Ed.2d 609 (1964); Baggett v. Bullitt, 377 U.S. 360, 375-78, 84 S.Ct. 1316, 1324-26, 12 L.Ed.2d 377 (1964); McNeese v. Board of Education, 373 U.S. 668, 673-74, 83 S.Ct. 1433, 1436-37, 10 L.Ed.2d 622 (1963); City of Chicago v. Atchison, Topeka & Santa Fe Railway, 357 U.S. 77, 84, *109678 S.Ct. 1063, 1067, 2 L.Ed.2d 1174 (1958), by maintaining that there is an “unsettled question for statutory interpretation” by the Pennsylvania state courts. See Majority op. at 1089. However, the abstention doctrine contemplates deference to state court adjudication where the issue of state law is uncertain only if the state statute is “fairly subject to an interpretation which will render unnecessary or substantially modify the federal constitutional question”, Harman v. Forssenius, 380 U.S. at 535, 85 S.Ct. at 1182 (emphasis added). No case suggests that abstention was intended to invite a federal court to manufacture ambiguities in statutory provisions where none exist.
The ephemeral nature of the uncertainty created not by the Pennsylvania statute but by the majority is evident when the statutory scheme is examined from its inception. The division of authority as to parole decisions between sentencing judges and an administrative board was established in 1911 shortly after parole was introduced as part of the Pennsylvania system of penology. The Act of June 19, 1911, § 1, 1911 Pa.Laws 1059, as amended by the Act of May 11, 1923, No. 151, § 1, 1923 Pa.Laws 204, now codified at Pa.Stat. Ann. tit. 61, § 314 (Purdon 1964), placed decisions as to parole of inmates in county jails, houses of correction or workhouses in the hands of the judges of the respective judicial districts. That Act also provided for a hearing, as it continues to do. Contemporaneously, the legislature enacted another statute giving administrative agencies (the predecessors to the present Board) the authority and responsibility to parole inmates in state facilities, and regulating the procedures to be followed. Act of June 19, 1911, §§ 6-17, 1911 Pa.Laws 1055, 1055-59 (codified as amended at Pa.Stat. Ann. tit. 61, §§ 302-13 (Purdon 1964) (repealed in part, Judiciary Act Repealer Act, No. 53, § 2(a), 1978 Pa.Laws 202, 282)).
In 1941, the legislature created the Pennsylvania Board of Parole (now the Pennsylvania Board of Probation and Parole). Act of Aug. 6, 1941, No. 323, 1941 Pa.Laws 861 (codified as amended at Pa.Stat.Ann. tit. 61, § 331.1 (Purdon 1964 & Supp. 1984-85)) (hereafter 1941 Act or Parole Act). This statute vested the Board with the exclusive parole decisionmaking authority for all inmates sentenced to a maximum of two years or more, whether they are in a state or county penitentiary, prison or penal institution. Pa.Stat.Ann. tit. 61, § 331.17 (Purdon Supp.1984-85). It altered the parole jurisdiction of the sentencing courts, withdrawing their jurisdiction over those inmates now covered by the Board, Act of Aug. 6, 1941, No. 323, § 35, 1941 Pa.Laws at 872, but retaining their jurisdiction over all inmates with maximum sentences of less than two years, whether they were in state or county institutions, Pa.Stat.Ann. tit. 61, § 331.26 (Purdon 1964).
The 1941 Act set forth the procedures to be followed by the Board when it makes a parole determination. Id. § 331.22. The Board has discretion to hold a hearing on an application, but may not grant parole or dismiss an application unless the prisoner is interviewed by a district supervisor. If an application for parole is denied, the Board must file a statement of the reasons for its decision. If possible, the Board is to act on an application before the expiration of the minimum sentence, but it must make its decision within thirty days after the expiration of the minimum sentence.
The procedures, established by the 1911 Act which remains applicable, differ when the sentencing court makes the parole determination. When a prisoner who is “confined in a county jail, house of correction or workhouse” submits a verified petition for parole, the court must hold a hearing before it enters the order on the application. Pa.Stat.Ann. tit. 61, § 314 (Purdon 1964). No other procedure is specified. The court is not bound to procedures comparable to those required when the Board makes the parole determination, such as, for example, a statement of reasons why parole has been denied.
In contrast to the procedures required by section 331.22 when the Board makes the parole determination for prisoners sen-*1097fenced to a maximum of two years or more, and by section 314 when the sentencing court makes the parole determination for prisoners with lesser sentences who are in county jails, there is no provision governing the procedures when the sentencing court makes the parole determination for prisoners sentenced to less than two years and confined in state facilities. The legislature did not amend section 314 to apply to inmates in state institutions, despite the fact that in Commonwealth v. Kulick, 5 Wash. [Pa.] C.Rep. 166 (1925), the court held that section 314 by its own terms applied only to inmates in county facilities, not state facilities. The court referred to the rationale for dividing authority as to inmates in state and county institutions, noting that if parole decisions as to inmates in state institutions were “divided up among the courts of many different counties”, they would “hav[e] a lack of uniformity” which could “throw[] into confusion” the “control and management of state correctional institutions” and affect adversely “their discipline and morale.” Id. at 168. See also Commonwealth v. Ripka, 37 Pa.D. & C. 315, 318-20 (1940). The majority discounts these precedents because of their age, see Majority op. at 1090 n. 14, but cites to no contrary authority from a Pennsylvania court.
The absence of any procedure governing the plaintiff class became crucial because a recent Pennsylvania statute authorizes prisoners with maximum sentences of less than two years to be confined in state facilities, if the Governor issues a proclamation making state facilities available. 42 Pa.Cons.Stat.Ann. § 9762(3) (Purdon 1982). It is conceded by defendants that there are such prisoners in state institutions. According to the complaint there are a minimum of 576 such inmates, but at times there have been as many as 1,332. It is apparent, therefore, that the statutory scheme contains a gap, but this does not manifest an ambiguity such as the Pullman doctrine is designed to clarify.
The language which the majority construes as giving rise to an ambiguity as to the procedures to be applied to the plaintiff class does not appear in one of the operative provisions of the Act, but only in the title of the, 1941 Act1 and in the provision referred to as the Policy Section. The statement that “it is the intent of this act to create a uniform and exclusive system for the administration of parole in this Commonwealth,” Pa.Stat.Ann. tit. 61, § 331.1, hardly supplies an ambiguity. It is evident from the text of the Act, which establishes the Parole Board and prescribes its authority, that it does not purport to govern the parole operation of the sentencing courts.2 Thus, the “uniform and exclusive system” referred to in the title and policy section is that applicable to prisoners sentenced to 2 years or more, to whom that Act applied, rather than to prisoners in plaintiff class, over whom the Parole Board has no jurisdiction.
The “intent” language does not constitute a “juxtaposition of clear, but contradictory state provisions” such as confronted the Court in Reetz v. Bozanich, 397 U.S. 82, 90 S.Ct. 788, 25 L.Ed.2d 68 (1970), on which the majority relies. See Majority op. at 1091. It is an established precept of statutory construction that “the policy *1098section ... is available for the clarification of ambiguous provisions of the statute, but may not be used to create ambiguity.” See 1A Sutherland’s Statutes and Statutory Construction, § 20.13 (Sands 4th ed. 1985). Federal courts must be careful not to create ambiguities where none exist in an attempt to ride what is perceived to be a fashionable wave of door closing to the federal courts.3 The only reasonable reading of the Pennsylvania statutory scheme is that it simply makes no provision for parole procedures for members of the plaintiff class. It appears that they fell between the cracks of the reorganized parole statutes.4
In effect, the argument for abstention in this case is not significantly different than the argument for abstention rejected by the Supreme Court in Harman v. Forssenius, 380 U.S. 528, 85 S.Ct. 1177, 14 L.Ed.2d 50 (1965), where the challenge was to a certificate of residency requirement for voting which was alleged to conflict with the Twenty-Fourth Amendment to the Constitution. There, as here, the state suggested that the state “tribunals are ‘unquestionably far better equipped than the lower [federal] courts to unravel the skeins of local law and administrative practices in which the Appellees’ claims are entangled,’ ” 380 U.S. at 535, 85 S.Ct. at 1182. There, as here, the state argued that a state court construction might invalidate the statute under Virginia state law and thereby obviate the constitutional challenge. Id. at 536, 85 S.Ct. at 1183. A unanimous Court, through Chief Justice Warren, rejected abstention, finding the legislative language clear. Here as well, the legislative language is clear. The mere possibility that the Pennsylvania courts may construe the statutes to mean what they do not say is no reason for a federal court to abstain, and no Supreme Court case holds otherwise.
In Carey v. Sugar, 425 U.S. 73, 96 S.Ct. 1208, 47 L.Ed.2d 587 (1976) (per curiam), the principal Supreme Court authority on which the majority relies, the district court had held the New York state prejudgment attachment statute unconstitutional because it failed to give the debtor a meaningful opportunity to vacate an attachment. However, as the Supreme Court noted, the statute had an explicit provision giving the debtor the opportunity to move for an order vacating or modifying the order of attachment, and the only issue was the “precise nature of any inquiry into the merits which will be made by the New York courts.” Id. at 78, 96 S.Ct. at 1210. Since there already had been an early New York Court of Appeals decision on that issue, and two New York trial courts had decisions subsequent to the district court order, the Supreme Court held that the circumstances made it unwise for it to address the constitutionality of the New York attachment statute. That decision is hardly “directly relevant to our case”, as the majority states. Majority op. at 1086. To the contrary, here the majority concedes that it cannot point to a statutory provision that could arguably give plaintiff prisoner class the procedural due process in parole decisions that are applicable to other prisoners. Majority op. at 1088. As in Harman v. Forssenius, the majority “does not point to any provision in the legislation” that leaves “reasonable room for a construction” that could avoid the *1099constitutional issue. 380 U.S. at 536, 85 S.Ct. at 1183 (emphasis added). Certainly, the mere statement in a statute prescribing procedures for the Parole Board that it is intended to establish a uniform and exclusive system, patently applicable only to the system operated by the Parole Board, cannot reasonably be construed as a provision that could avoid the constitutional issue. Thus abstention is patently inappropriate on the basis given by the majority.
The majority relies on the representation of counsel5 that the gap in the statutory scheme will be resolved by the state courts’ interpretation of the provisions of section 314 as applicable to members of the plaintiff class. See Majority op. at 1090,1091 n. 16. No state court has so held, either prior to this litigation or during the four years since this case was filed, and the only Pennsylvania case to have addressed the issue held to the contrary. See Commonwealth v. Kulick, supra. Moreover, the majority errs when it states that counsel for the defendant class has consistently taken the position that section 314 procedures apply to the plaintiff class. Majority op. at 1090 & n. 12. In the state court proceeding filed by these judges to compel the Attorney General of Pennsylvania to defend this action, the judges, represented by the same counsel, took the position that the procedures of section 314 did not apply to the plaintiff class. In their petition for review filed in the Commonwealth Court they stated that “Were the Judicial Defendants required to revise the language of 61 P.S. Sec. 314 pursuant to remedial relief afforded in the Georgevich case, or in settlement, they would be introducing into that statute an express declaration of the right to a hearing upon application for parole not presently existing therein." See Brief of Ami-cus, Exh. A. at 4 (emphasis added).
The only evidence in this record unambiguously shows that the sentencing judges are not applying the procedures of section 314, which requires, for example, that upon the presentation of a verified petition for parole “the court shall fix a day for hearing.” Pa.Stat.Ann. tit. 61, § 314 (Purdon 1964). The judges’ own answers to interrogatories reveal that, in fact, many courts are not providing such a hearing, even when they deny the parole application. Of the 35 (out of the relevant statewide total of 59) judicial districts who responded to the Interrogatories with regard to their procedures for the three year period beginning in 1979, 9 jurisdictions reported that they never held a hearing before denying a parole application; 2 reported always holding a hearing, and 3 sometimes did. A number of other jurisdictions responded that they either received no applications or that they granted all that they received.
There is no basis in this record for the majority’s speculation that defendant judges are affording section 314 procedures to members of the plaintiff class. See Majority op. at 1095. They have never represented that they are. Defendants’ counsel admitted here that there were “inconsistencies in statewide practices.” App. at 35.6 Thus, even if plaintiffs were limited to claiming unequal protection of the law as applied, the federal court would not be able to avoid the constitutional issue. Under these circumstances, Pullman abstention is inappropriate. See Baggett v. Bullitt, 377 U.S. 360, 375-78, 84 S.Ct. 1316, 1324-26, 12 L.Ed.2d 377 (1964); Cinema Arts, Inc. v. County of Clark, 722 F.2d 579, 581-82 (9th Cir.1983).
*1100The majority’s response to plaintiffs’ argument that abstention is inappropriate when plaintiffs challenge the statutory scheme as applied is to extend the Pullman abstention doctrine even further, again without precedent. The authority it cites for the proposition that “abstention ... might be more appropriate when a challenge is made to the state statute as applied, rather than upon its face”, Majority Typescript op. at 1092, is, in the words of the perceptive Alice, “Curiouser and curiouser”. See L. Carroll, Alice in Wonderland 18 (Wanderer Book ed. 1982). It cites Steffel v. Thompson, 415 U.S. 452, 94 S.Ct. 1209, 39 L.Ed.2d 505 (1974), which involved not Pullman abstention but Younger abstention because there was an ongoing criminal action.7 Furthermore, in Steffel v. Thompson, the Court held that the lower courts had erred in abstaining since no state criminal proceeding was pending at the time the federal complaint was filed. Rather than serving as precedent for the majority’s position, that case held that “the relevant principles of equity, comity, and federalism ‘have little force in the absence of a pending state proceeding.’ Lake Carriers’ Assn v. MacMullan, 406 U.S. 498, 509 [92 S.Ct. 1749, 1757, 32 L.Ed.2d 257] (1972).” Id. at 462, 94 S.Ct. at 1217. Here, of course, there is no pending state proceeding.
Similarly, the other case cited by the majority for the proposition that abstention is “more appropriate” in “as applied” challenges, Procunier v. Martinez, 416 U.S. 396, 94 S.Ct. 1800, 40 L.Ed.2d 224 (1974), holds exactly to the contrary, rejecting abstention in these circumstances. Instead, Procunier stands as an additional authority for the principle that federal courts should not abstain when the plain meaning of the state statute is not susceptible of a limiting construction, id. at 402-04, 94 S.Ct. at 1806-07, which is contrary to the majority’s holding in this case.
The majority’s response to this dissent is twofold. First, it suggests that if the federal courts abstain, the state courts will resolve the issue because defendants “essentially agree on the substantive merits of the plaintiff’s request, but primarily object to a federal court ordering relief that the state itself is in a position to provide.” See Majority Typescript op. at 1089 n. 11. As noted above, rather than agree, the judges have averred in state court that section 314 provides no right to plaintiffs. Also, the fact remains that during the three years this case has been pending in the federal court, and while the district court did in effect abstain, the defendant judges have taken no steps to effectuate any formal procedure, by rule or otherwise, that would establish parole procedures for the members of the plaintiff class. Nothing in the pending federal court action deprived the state courts of the opportunity during the pendency of this action to voluntarily establish rules or procedures to fill the gap left in the statutes. Indeed, as noted by the Supreme Court in Gerstein v. Pugh, while that case (challenging the procedures available to arrestees) was pending, the Dade County judiciary voluntarily adopted a similar procedure on its own. See 420 U.S. 103, 109, 95 S.Ct. 854, 860, 43 L.Ed.2d 54 (1975). Similarly, in another case, while a petition for certiorari was pending from an opinion of this court, the New Jersey Supreme Court acted to remedy the gap in the New Jersey disciplinary proceedings to which our opinion had been directed. See Middlesex County Ethics Committee v. Garden State Bar Association, 457 U.S. *1101423, 431 & n. 9,102 S.Ct. 2515, 2520 & n. 9, 73 L.Ed.2d 116; id. at 438-39, 102 S.Ct. at 2524-25 (1982) (Marshall, J., concurring). The Pennsylvania state judiciary was free to take whatever action it deemed appropriate with regard to the underlying issue in this case. It did nothing!
The majority suggests, however, that the obligation was that of the plaintiffs who “could have pursued their remedies in state court in the first instance____” Majority op. at 1094. Thus, the majority’s second response to this dissent is, in effect, a reim-position of an exhaustion requirement, dressed in a different garb. The majority opinion imposes on plaintiff prisoners an obligation to file a suit in state court. Even if there were an available mechanism by which they could do this, which is questionable, the same arguments that the majority eloquently used to reject any exhaustion requirement in § 1983 suits are equally applicable here. The majority’s disclaimer that it is requiring plaintiffs to exhaust falls hollow. “E pur si muove! ” 8
Moreover, the majority is hardly convincing when it suggests that plaintiffs could have raised their constitutional equal protection argument in the context of a state PCHA proceeding, habeas corpus, or mandamus. The PCHA statute applies to provide “relief from convictions obtained and sentences imposed without due process of law”, 42 Pa.Cons.Stat.Ann. § 9542. The parole procedure does not fit within this language. The only case cited by the majority, Commonwealth v. Tinson, 433 Pa. 328, 249 A.2d 549 (1969), involved parole revocation, which is comparable to a sentence imposed and is hardly applicable to prisoners seeking a parole determination or to a class action to determine their rights.
While the state courts might recognize a class action seeking a writ of habeas corpus, the majority’s second suggested state procedure, it cites no case for the proposition that such a writ may be used by a prisoner seeking parole who is not contesting his or her initial sentence or conviction. The only cases cited are patently inapplicable.9 No Supreme Court case counsels abstention when the state remedy may prove to be illusory.
The majority’s third state route, a writ of mandamus, suffers from similar weaknesses. The majority relies on cases that held that mandamus was the appropriate vehicle for compelling the Board of Probation and Parole to conduct a hearing. See, e.g., Moore v. Roth, 231 Pa.Super. 464, 468-69, 331 A.2d 509, 511 (1974). As noted above, a statute expressly provides that the Board must conduct a hearing. None of those cases suggested that mandamus could be used to compel a hearing for a prisoner seeking parole from a sentencing judge in the absence of a statute expressly providing therefor.
On the contrary, Pennsylvania courts have consistently applied the principle that mandamus is available only when plaintiff has a clear right. See Highway Paving Company v. State Board of Arb. of Claims, 407 Pa. 528, 180 A.2d 896 (1962), cited in Hendrickson v. Pennsylvania State Board of Parole, 409 Pa. 204, 206, 185 A.2d 581, 583 (1962). In Hamm v. Board of Education, 79 Pa.Commw. 547, 470 A.2d 189 (1984), for example, the court held that a mandamus action was an inappropriate method to challenge the constitutionality of a statute providing for mandatory retirement of public school teachers. The court stated, “the purpose of mandamus is not to establish legal rights, but to enforce those rights already established beyond peradventure.” Id. at 549, 470 A.2d at 190. See also Francis v. Corleto, 418 Pa. 417, 421, 211 A.2d 503, 505 (1965) (mandamus will not be granted in doubtful cases); County of Mifflin v. Mifflin Coun*1102ty Airport Authority, 63 Pa.Commw. 56, 437 A.2d 781 (1981) (absence of clear right to transfer of property precluded mandamus); Fraternal Order of Police v. Shapp, 22 Pa.Commw. 267, 348 A.2d 502 (1975) (mandamus inappropriate to determine whether enforcement officers of Liquor Control Board were policemen or public employees for purposes of collective bargaining statute).
In the face of these cases, it is unlikely that the Pennsylvania courts will hold mandamus is available to compel hearings for those prisoners for whom the statute makes no provision. It is somewhat disingenuous for the majority to claim on the one hand that the statute is so ambiguous that we must abstain and, on the other hand, that the prisoners’ right to a hearing is sufficiently clear to support a mandamus action. In any event, even if state court review were possible by some extension of the statutes and precedents, the majority has failed to explain adequately why requiring the plaintiffs to undertake such review is not, in fact, imposition of an exhaustion requirement.
Other factors also counsel against abstention here. In Frederick L. v. Thomas, 557 F.2d 373 (3d Cir.1977), we held that even though the state statutes at issue were not completely free from ambiguity, Pullman abstention was inappropriate because it was not invoked until more than a year after the complaint was filed. Id. at 383-84. More time has already passed in this case. Here abstention was suggested for the first time on the eve of settlement, long after suit was filed and substantial proceedings took place. The same reasons not to apply Pullman abstention are present here as in Frederick L., where Judge Adams, speaking for the court, stated that abstention would lead to the strong possibility “of substantial retardation in the progress of [the] lawsuit and consequent prejudice to the rights of plaintiffs.” Id. at 383. See generally Field, Abstention in Constitutional Cases: The Scope of the Pullman Abstention Doctrine, 122 U.Pa.L.Rev. 1071, 1085-87 (1974). The members of the plaintiff class, who seek parole hearings in the midst of their less than two year sentence, are likely to be substantially prejudiced if they must await decision by a state court in an as yet un-filed law suit.
Abstention “is an extraordinary and narrow exception to the duty of a District Court to adjudicate a controversy properly before it.” County of Allegheny v. Frank Mashuda Co., 360 U.S. 185, 188, 79 S.Ct. 1060, 1062, 3 L.Ed.2d 1163 (1959). It should not be invoked “in the absence of special circumstances.” Propper v. Clark, 337 U.S. 472, 492, 69 S.Ct. 1333, 1344, 93 L.Ed. 1480 (1949). The majority shows no such circumstances here.
The issue that divides this in banc court is not how the Pennsylvania statutes should be construed. It is the substantially more significant question of whether federal courts will continue to be available fora to secure the liberty interests of the unpopular and rejected elements of our society. The right asserted here by the plaintiff class is not an insignificant one. Its members seek hearings on their parole applications, hearings that Pennsylvania expressly grants to other prisoners similarly situated, and that the statute and the judges’ practices deny them. It is disquieting that the same voices that have declined to abstain when the federal plaintiffs were corporate and business litigants, see, e.g., Kennecott Corp. v. Smith, 637 F.2d 181, 184-85 (3d Cir.1980); Mariniello v. Shell Oil Co., 511 F.2d 853, 860-61 (3d Cir.1975), now expand the abstention doctrine to deny access to litigants who effectively have no where else to go. Just as the federal tribunals were previously needed “to create a great common market within the grand design of the Commerce Clause,” and later to insure to “Negroes ... the full benefits of the Fourteenth ... and Fifteenth Amendments,” see England v. Louisiana State Board of Medical Examiners, 375 U.S. 411, 432, 84 S.Ct. 461, 11 L.Ed.2d 440 (1964) (Douglas, J., concurring), now they are called upon to play the same role for prisoners, who are frequently unwelcome litigants, and tomorrow they may be called *1103upon to do so for another group. Even if the majority’s holding were to be viewed by some as a step toward lightening the dockets of the federal courts, it is in derogation of our constitutional and statutory responsibility.

. The full text of the title is:
AN ACT To create a uniform and exclusive system for the administration of parole in this Commonwealth; establishing the “Pennsylvania Board of Parole”; conferring and defining its jurisdiction, duties, powers and functions, including the supervision of persons placed upon probation in certain designated cases; providing for the method of appointment of its members; regulating the appointment, removal and discharge of its officers, clerks, and employees; dividing the Commonwealth into administrative districts for purposes of parole; fixing the salaries of members of the board and of certain other officers and employees thereof; making violations of certain provisions of this act misdemeanors; providing penalties therefor; and for other cognate purposes, and making an appropriation.
Act of August 6, 1941, No. 323, 1941 Pa.Laws 861.


. In fact, the Act itself provides that parole from imprisonment for less than a maximum period of two years remains in the jurisdiction of the sentencing court, Pa.Stat.Ann. tit. 61, § 331.26, where it had previously been placed.


. It should be noted that the district court did not find any ambiguity in the state law. To the contrary, in the course of denying defendants’ motion to dismiss the court stated, "§ 314 is, by its own language, applicable only to convicts confined in county jails, houses of correction, or work houses.” App. at 20.


. Even though the title may be considered in the construction of a statute, see Majority op. at 1090 n. 13, the Pennsylvania Supreme Court has noted that the title may not control and has construed this statutory provision to mean “that even in the case of ambiguity [the title] may be considered only to ‘resolve the uncertainty’ ”, Commonwealth v. Magwood, 503 Pa. 169, 177, 469 A.2d 115, 119 (1983). That same Court earlier stated in State Highway Route No. 72, 265 Pa. 369, 374, 108 A. 820, 821 (1919), that "the title [of a statute] cannot give vitality to a subject omitted from the body of the act; for while a statute cannot be broader than its title, the title may be broader than the statute; if so, the latter must control.”


. Counsel’s authority to speak for all the state judges may be questionable. Counsel is the counsel to the court administrator of Pennsylvania, and at least some of the judges, particularly the judges of the Court of Common Pleas of Bucks County, responded to the settlement notice saying, inter alia, "We do not consent to the representation of our interests in this matter by Howland W. Abramson, Esquire.” App. at 59.


. In fact, one of the few secondary sources on Pennsylvania parole procedures states that petitioners seeking parole before sentencing judges have no right to a hearing. See 2 R. Wasserbly, Pennsylvania Criminal Practice § 32.03 (1981).


. Patently, abstention would not be required under the standards set forth in Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), since there is no ongoing state action concerning important state interests in which the federal claims can be or have been presented. See Middlesex County Ethics Committee v. Garden State Bar Ass’n, 457 U.S. 423, 432-37, 102 S.Ct. 2515, 2521-24, 73 L.Ed.2d 116 (1982). Moreover, since there have already been class certification, a proposed Consent Decree, motions for summary judgment, and an appeal, this case is well beyond the “embryonic stage". Doran v. Salem Inn, Inc., 422 U.S. 922, 929, 95 S.Ct. 2561, 2566, 45 L.Ed.2d 648 (1975). Younger abstention is not warranted when the state proceeding commenced after "proceedings of substance on the merits have taken place in the federal court.” Hicks v. Miranda, 422 U.S. 332, 349, 95 S.Ct. 2281, 2292, 45 L.Ed.2d 223 (1975).


. Attributed to Gallileo upon being forced to recant his support of the view that the earth moves around the sun.


. In Commonwealth v. Isabell, 503 Pa. 2, 467 A.2d 1287 (1983), a prisoner was challenging the interpretation of his sentence as consecutive rather than concurrent. In Commonwealth v. Maute, 263 Pa.Super. 220, 397 A.2d 826 (1979), the prisoner was challenging his conviction and the conditions of his confinement.